DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 8/25/2022. Claims 1, 18, 35, 52, and 55 are pending.
Response to Arguments
Applicant’s arguments, see Remark, filed 8/25/2022, with respect to 35 U.S.C. 112(a) rejection of claims 1, 18, 35, and 52 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 18, 35, and 52 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Andou et al. (US Pub. No. 2018/0213489).
Regarding claim 55, Andou discloses a method for wireless communication at a user equipment (UE) comprising:
determine (figure 13 UE control module 303; paragraph 147)  a maximum transmit power limit for a duration of a first transmission time interval (TTI) based on a transmit power (see figures 4a and 4b; paragraphs 59 and 60 in view of formula 2 and formula 3: PCMAX_L and PCMAX_H are determined based in part on q-1 TTIs; q-1 TTI is the first sTTI in time domain; “the user device UE selects the largest one of PCMAX_H for the period of subframe(TTI) p”); and
in a mode comprising the first TTI transmitting on a first component carrier (CC) and the second TTI transmitting on a second CC, at least one of the first TTI or the second TTI being a short TTI (see figures 4a and 4b; paragraphs 54, 57-59: CC#1 has longer TTI length than CC#2. Second TTI scheme has a short TTI);
	transmitting on the first CC and the second CC in compliance with the maximum transmit power limit (paragraph 16 in view of paragraph 59).
	Andou does not explicitly discloses a transmit power at a boundary of the first TTI where a second TTI overlaps the first TTI.
	Andou discloses an issue of degradation in the demodulation accuracy at a base station providing a CC with long TTI length (paragraph 60). As shown in figure 4a and paragraph 59, Andou discloses a solution of having a PCMAX_H  for a period of subframe/TTI. A PCMAX_H is determined by “the user device UE selects the largest one of PCMAX_H (p,q-1), PCMAX_H (p,q), PCMAX_H (p,q+1), and PCMAX_H (p,q+n)  for the period of subframe(TTI) p.” Thus, there are a finite number of identified, predictable potential solution in either of the q-1, q, q+1, and q+n TTIs, and one of them is PCMAX_H (p,q-1) which is “a transmit power when the sTTI overlapping a beginning of the TTI.”
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to try a transmit power of q-1 TTI with a reasonable expectation of success.
Allowable Subject Matter
Claims 1, 18, 35, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest determining a maximum transmit power limit for a duration of a first transmission time interval (TTI) based on a transmit power at a boundary of the first TTI where a second TTI overlaps the first TTI and not based on transmission powers after the boundary, in a mode comprising the first TTI transmitting on a first component carrier (CC) and the second TTI transmitting on a second CC, at least one of the first TTI or the second TTI being a short TTI in conjunction with other limitations in independent claims 1, 18, 35, and 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466